DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 2012/0108185).
As to claim 1, Yen discloses a wireless communication chip 20 (see at least figure 2, paragraph [0033]), comprising: an analog front-end circuit 10, comprising: a first transceiver circuit 11, coupled to a first antenna 111, arranged to transmit or receive signals through the first antenna 111; and a second transceiver circuit 12, coupled to a second antenna 121, and arranged to transmit or receive signals through the second antenna 121; and a baseband circuit 231, arranged to control the first transceiver circuit 11 to use first band or a second band for communication (see figure 4 which shows the first transceiver circuit 11 can use first band 5 GHz or a second band 2.4 GHz for communication), and/or control the second transceiver circuit 12 to use the first band or the second band for communication (see figure 4 which shows the second transceiver circuit 12 can use first band 5 GHz or a second band 2.4 GHz for communication); wherein the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the analog front-end circuit 10 alternately performs two transmit and two receive paths (2T2R) in the first band and 2T2R in the second band through both of the first antenna 111 and the second antenna 121 (see paragraph [0034]); wherein time division multiple access (TDMA), fast band switching (see paragraph [0032], lines 3-7, paragraph [0034], lines 4-7) or a combination of the TDMA and the fast band switching is utilized to achieve the 2T2R in the first band and the 2T2R in the second band.  It is noted that the claim fails to further define how a band switching is called a “fast band switching”.  Therefore, a band switching as disclosed in paragraphs [0032], [0034] reads on the claimed “fast band switching” with the broadest reasonable interpretation. 
As to claim 3, Yen discloses in a first time slot, the baseband circuit 231 (see at least figure 2) controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 and the second transceiver circuit 12 transmit or receive signals in the first band, and the first transceiver circuit 11 and the second transceiver circuit 12 are not able to transmit or receive signals in the second band at this moment (see “mode I” disclosed in figure 3 and paragraphs [0034], [0035]); and in a second time slot next to the first time slot, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 and the second transceiver circuit 12 transmit or receive signals in the second band, and the first transceiver circuit 11 and the second transceiver circuit 12 are not able to transmit or receive signals in the first band (see “mode IV” disclosed in figure 3 and paragraphs [0034], [0035]).
As to claim 4, Yen discloses the analog front-end circuit 10 further comprises: at least one frequency synthesizer 13, 14 (see at least figure 2), arranged to generate a clock signal with a frequency in the first band to the first transceiver circuit 11 and the second transceiver circuit 12 in the first time slot, and generate the clock signal with a frequency in the second band to the first transceiver circuit 11 and the second transceiver circuit 12 in the second time slot.  See paragraphs [0030], [0032].
As to claims 6, 14, Yen discloses the wireless communication chip is disposed in an access point or a router (see paragraph [0035]). 
As to claim 7, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  In addition, Yen further discloses the baseband circuit controls the first transceiver circuit and the second transceiver circuit so that the first transceiver circuit uses one transmit and one receive path (1T1R) in the first band (see “mode II” in paragraph [0034]), and the second transceiver circuit uses 1T1R in the second band (see “mode III” in paragraph [0034]); and when the analog front-end circuit and the baseband circuit receive a specific packet that indicates a two transmit and two receive paths (2T2R) requirement, the baseband circuit controls the first transceiver circuit and the second transceiver circuit so that the first transceiver circuit and the second transceiver circuit use 2T2R in the first band or the second band (see paragraphs [0032], [0034], [0035]).
As to claim 10, Yen discloses in a first time slot, the baseband circuit 231 (see at least figure 2) controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 transmits or receives signals in the first band, and the second transceiver circuit 12 transmits or receives signals in the second band (see “mode II” in figure 3, paragraph [0034]); and in a second time slot next to the first time slot, when the specific packet that indicates the 2T2R requirement is received through the second band, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 and the second transceiver circuit 12 transmit or receive signals in the second band (see “mode IV” in figure 3, paragraph [0034]), and the first transceiver circuit and the second transceiver circuit are not able to transmit or receive signals in the first band at this moment (see “mode IV” in figure 3, paragraphs [0032], [0034], [0035]).
As to claim 11, Yen discloses the analog front-end circuit 10 further comprises: a first frequency synthesizer 13, arranged to generate a first clock signal to the first transceiver circuit 11; and a second frequency synthesizer 14, arranged to generate a second clock signal to the second transceiver circuit 12; wherein in the first time slot, the first frequency synthesizer 13 generates the first clock signal with a frequency in the first band to the first transceiver circuit 11, and the second frequency synthesizer 14 generates the second clock signal with a frequency in the second band to the second transceiver circuit 12 (see paragraphs [0030], [0032], [0034]); and in the second time slot, the first frequency synthesizer 13 generates the first clock signal with a frequency in the second band to the first transceiver circuit 11, and the second frequency synthesizer 14 generates the second clock signal with a frequency in the second band to the second transceiver circuit 12.
As to claim 12, Yen discloses in a first time slot, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 transmits or receives signals in the first band, and the second transceiver circuit 12 transmits or receives signals in the second band (see “mode II” in figure 3, paragraph [0034]); in a second time slot next to the first time slot, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 and the second transceiver circuit 12 transmit or receive signals in the first band, and the first transceiver circuit 11 and the second transceiver circuit 12 are not able to transmit or receive signals in the second band at this moment (see “mode I” in figure 3, paragraph [0034]); in a third time slot next to the second time slot, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 transmits or receives signals in the first band, and the second transceiver circuit 12 transmits or receives signals in the second band (see “mode II” in figure 3, paragraph [0034]); and in a fourth time slot next to the third time slot, the baseband circuit 231 controls the first transceiver circuit 11 and the second transceiver circuit 12 so that the first transceiver circuit 11 and the second transceiver circuit 12 transmit or receive signals in the second band, and the first transceiver circuit 11 and the second transceiver circuit 12 are not able to transmit or receive signals in the first band at this moment (see “mode IV” in figure 3, paragraph [0034]).
As to claim 13, Yen discloses the analog front-end circuit 10 (see at least figure 2) further comprises: a first frequency synthesizer 13, arranged to generate a first clock signal to the first transceiver circuit 11; and a second frequency synthesizer 14, arranged to generate a second clock signal to the second transceiver circuit 12; wherein in the first time slot and the third time slot, the first frequency synthesizer 13 generates the first clock signal with a frequency in the first band to the first transceiver circuit 11, and the second frequency synthesizer 14 generates the second clock signal with a frequency in the second band to the second transceiver circuit 12 (see paragraphs [0030], [0032], [0034]); in the second time slot, the first frequency synthesizer 13 generates the first clock signal with a frequency in the first band to the first transceiver circuit 11, and the second frequency synthesizer 14 generates the second clock signal with a frequency in the first band to the second transceiver circuit 12 (see paragraphs [0030], [0032], [0034]); and in the fourth time slot, the first frequency synthesizer 13 generates the first clock signal with a frequency in the second band to the first transceiver circuit 11, and the second frequency synthesizer circuit 14 generates the second clock signal with a frequency in the second band to the second transceiver circuit 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yen.
As to claims 2, 8, Yen discloses that the first band is a 5 gigahertz (GHz) band, and the second band is a 2.4 GHz band (see paragraph [0029]), instead of the second band being a 6 GHz band.  Yen, however, further suggests that “the present invention is applicable to other frequency bands available” (see paragraph [0029]).  In addition, the examiner takes Official Notice that operating in a frequency band of 6 GHz is known in the art (for example, see paragraph [0002] of the present application).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Yen as claimed, in order to extend the operating frequency bands of the wireless communication chip 23.
	As to claim 5, Yen fails to disclose in the first time slot, the first transceiver circuit and the second transceiver circuit transmit a beacon in the first band; and in the second time slot, the first transceiver circuit and the second transceiver circuit transmit another beacon in the second band. Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on which type of signals (i.e., beacon signal) to be transmitted in the first and second time slots.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Yen as claimed, in order to obtain desired quality-of services (QoS).
As to claim 9, Yen discloses the first transceiver circuit uses 1T1R in the first band, and the second transceiver circuit uses 1T1R in the second band for power-saving purpose (see paragraph [0041]), but fails to disclose that under a default state of the wireless communication chip, the baseband circuit controls the first transceiver circuit and the second transceiver circuit so that the first transceiver circuit uses 1T1R in the first band, and the second transceiver circuit uses 1T1R in the second band. Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on a default state of the wireless communication chip (i.e., 1T1R, or 2T2R).  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Yen as claimed, in order to reduce power consumption of the wireless communication chip.
Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
As to independent claims 1 and 7, applicant asserts that:
“After reading the cited Yen reference, the applicant believes that Yen fails to explicitly teach the claimed limitation “wherein time division multiple access (TDMA), fast band switching, or a combination of the TDMA and the fast band switching is utilized to achieve the 2T2R in the first band and the 2T2R in the second band”. (emphasis added) Withdrawal of the rejections under 35 U.S.C. 102(a)(1) and reconsideration of the patentability of claim 1 is respectfully requested.”
	The examiner, however, disagrees.
	As clearly stated above, Yen does disclose the claimed limitation “wherein time division multiple access (TDMA), fast band switching (see paragraph [0032], lines 3-7, paragraph [0034], lines 4-7) or a combination of the TDMA and the fast band switching is utilized to achieve the 2T2R in the first band and the 2T2R in the second band.”
It is noted that the claim fails to further define how a band switching is called a “fast band switching”.  Therefore, a band switching as disclosed in paragraphs [0032], [0034] reads on the claimed “fast band switching” with the broadest reasonable interpretation. 
	As to dependent claims 2-6, 8-14, they are discussed for similar reasons with respect to independent claims 1 and 7 as set forth above.
	For the foregoing reasons, the examiner contends that the rejections to claims 1-14 are proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engala (US 2022/0271908) discloses a wireless communication circuit comprising an analog front-end circuit 240, 242 (see at least figure 2), comprising: a first transceiver circuit 240, coupled to a first antenna A1, arranged to transmit or receive signals through the first antenna A1; and a second transceiver circuit 242, coupled to a second antenna A2, and arranged to transmit or receive signals through the second antenna A2; and a baseband circuit 230.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646